DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15-18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI, Hai-Liang (CN 106741648 A including merged translation).
Regarding claim 1, LI discloses a marine vessel (Fig.1 shows a river multifunctional detecting buoy, see specification under Invention-Title, then see under “Preferred Embodiment” for name of parts with drawing reference numerals) comprising: a vessel body (buoyancy tank 9) including a navigation light (LED navigation light 19 and lamp 20); an imager (spherical camera 18) provided in a vicinity of or adjacent (marked by at least rotating shaft 6 connecting spherical camera 18 to LED navigation light 19 and lamp 20) to the navigation light (LED navigation light 19 and lamp 20); and a light shield (solar photovoltaic panel 3) provided between the navigation light (19, 20) and the imager (18) so as to block light (solar photovoltaic panel 3 intrinsically intersects and blocks ambient light and proximate light from navigation lights 19, 20) from the navigation light (19, 20) to the imager (18).
Regarding claim 15, based on applicant’s written description (¶0052, ¶0069) and Figure 4 of the light-shielding plate 32 being separate from the mast light 61 or from the navigation light 6, LI discloses in Figure 1 and description under the Preferred Embodiment by identifying by distinct elements that “A channel multifunctional detecting buoy, comprising antenna 1, vane 2, solar photovoltaic panel 3, battery 4, …, a spherical camera 18, an LED navigation light 19, 20,” , the light shield (solar photovoltaic panel 3) and the navigation light (LED navigation light 19 and lamp 20) being separate from each other.
Regarding claim 16, LI discloses an upper surface (Fig.1 shows solar photovoltaic panel 3 having a surface) of the light shield (solar photovoltaic panel 3) includes an inclined surface (Fig.1 shows solar photovoltaic panel 3 having inclined surface) that is inclined downward toward an end of the upper surface such that water does not accumulate thereon (given the inclined structure of panel 3 in Fig.1, the panel 3 would be capable of flowing water downward so as to not accumulate).
Regarding claim 17, LI discloses the light shield (solar photovoltaic panel 3) being closer (Fig.1) to the navigation light (LED navigation light 19 and lamp 20) than the imager (spherical camera 18).
Regarding claim 18, LI discloses the light shield (solar photovoltaic panel 3) contacting (Fig.1) the navigation light (LED navigation light 19 and lamp 20) and is spaced apart (Fig.1) from the imager (spherical camera 18).
Regarding claim 20, LI discloses the light shield (solar photovoltaic panel 3) includes a plate-shaped light-shielding plate (Fig.1 shows solar photovoltaic panel 3 that is broadly plate-shaped by at least planar cross-section of panel 3 or as a trapezoidal profile extending horizontally).
Regarding claim 21, LI discloses a marine vessel imaging device (Fig.1 shows a river multifunctional detecting buoy, see specification under Invention-Title, then see under “Preferred Embodiment” for name of parts with drawing reference numerals) comprising: an imager (spherical camera 18) provided in a vicinity of or adjacent (marked by at least rotating shaft 6 connecting spherical camera 18 to LED navigation light 19 and lamp 20) to a navigation light (LED navigation light 19 and lamp 20) in a vessel body (buoyancy tank 9); and a light shield (solar photovoltaic panel 3) provided between the navigation light (19, 20) and the imager (18) so as to block light (solar photovoltaic panel 3 intrinsically intersects and blocks ambient light and proximate light from navigation light 19 and lamp 20) from the navigation light (19, 20) to the imager (18).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LI, Hai-Liang (CN 106741648 A including merged translation) in view of WANG et al (US 2006/0250269 A1). 
LI discloses under Preferred Embodiment, “battery 4 set in the solar photovoltaic panel 3” illustrated in Fig.1.  
However, LI does not disclose: power supply wiring that supplies power to the navigation light; wherein the power supply wiring also supplies power to the imager; wherein the imager is provided at a position higher than a vicinity of a bow light of the navigation light.
WANG teaches in paragraph 0034, LED units 102 (Figs.1(a) & 1(c)) of the optical signaling apparatus 100 (Fig.1(a)) enclosed in a waterproof transparent housing 110 and powered by a group of rechargeable batteries 111 (Fig.1(b)) through a control circuit board 112 (Fig.1(a), the rechargeable batteries 111 being further powered by a group of solar panels 113 (Fig.1(b)), enabling the optical signaling apparatus 100 to operate without other external power supplies.  WANG further teaches in ¶0030 and ¶0034, solar panels 113 for converting solar energy to electric energy and providing electric power for illumination and other purposes, and small circuit board 114 in Fig.1(a) disposed above the LED units 102 or movable frame 114 in Fig.3 in vicinity of solar panels 113, comprising photo detectors or optical signaling apparatus of thermistors and sensors to monitor light/temperature from ambient environment or LED units and for remote monitoring and control.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the battery 4 set in the solar photovoltaic panel 3 of the multifunctional detecting buoy of LI to include enabling the multifunctional detecting buoy to operate without other external power supplies by providing electrical power for illumination and other purposes that include imaging devices of camera and/or sensors to monitor light/temperature from ambient environment or LED units and for remote monitoring and control as taught by WANG, thereby automatically control operation of LED units according to environment and conserve battery power when LEDs are not in operation.  


Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach at least: from claim 2, the marine vessel according to claim 1, wherein the imager is provided at a position that overlaps the light shield in an upward-downward direction; from claim 3, the marine vessel according to claim 2, wherein the light shield is provided at a position that overlaps the imager and the navigation light in a plan view; claims 4-13 are allowable for collectively depending from claim 2.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ISHII (WO 2010016340 A1) shows a bridge 106 of marine vessel having a plurality of cameras C_1 to C_4 provided at different positions thereof, and FIG. 4 shows camera C_1 has a field of view VW_1 that captures the front of the bridge 106, camera C_2 has a field of view VW_2 that captures the right side of the bridge 106, and camera C_3 has a field of view VW_3 that captures the rear of the bridge 106, and the camera C_4 has a field of view VW_4 that captures the left side of the bridge 106.  WOLSKE (US 7,677,772 B1) shows a navigation light system according to various embodiments of the present invention uses multiple partial arc lights (placed near the perimeter) to minimize glare and occlusion. Relevant to claims 11-13, VERGNE/JAUME (EP 1,914,992 A1) shows a naval drone 10 supported on mast 16 of a boat/sailboat, for observing and transmitting images, in which a plurality of cameras mounted on a support plate are used as part of a surveillance system, where all the cameras to obtain a 360 ° surveillance at a first distance from the system, and in a second monitoring mode, a reduced number of cameras are commanded to obtain a monitoring over an angular range reduced to one second distance from the system.  CORLEY (US 10,312,706 B2) shows a marine monopod system 2 include a mast-equivalent monopod 6 inserted into navigation light power port 10 and electronic devices 8 (Figs.1 5-9) such as smart phones, cameras, or GPS disposed and electrically connected at top of monopod 6, and in FIGS. 10A and 10B employ a monopod 206 which includes a basic navigational lamp 228 atop the monopod 206 by two USB ports 16 are located atop the lamp.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

June 8, 2022
AC